

Exhibit 10.3


Blackhawk Network Holdings, Inc.
Non-Employee Director Compensation Program
(Effective January 4, 2015)


This Blackhawk Network Holdings, Inc. (the “Company”) Non-Employee Director
Compensation Program (this “Program”) has been adopted under the Company’s 2013
Equity Incentive Award Plan (the “Plan”). The Equity Compensation portion of
this Program is intended to constitute the Non-Employee Director Equity
Compensation Program contemplated by Article 12 of the Plan. Capitalized terms
not otherwise defined herein shall have the meaning ascribed in the Plan.


Cash Compensation
Effective January 4, 2015, annual retainers will be paid in the following
amounts to Non-Employee Directors:


Non-Employee Director:
$60,000
Chair of Audit Committee:
$15,000
Chair of Compensation Committee:
$10,000
Chair of Nominating and Corporate Governance Committee:
$5,000
Audit Committee Member (for both non-Chair and Chair members):
$10,000
Compensation Committee Member (for both non-Chair and Chair members):
$7,500
Nominating and Corporate Governance Committee Member (for both non-Chair and
Chair members):
$7,500
Lead Independent Director:
$6,000



All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.


Equity Compensation
Annual Restricted Stock Award:
Each Non-Employee Director serving on the Board on the date of each annual
stockholder meeting of the Company (each, an “Annual Meeting”) shall be granted
Restricted Stock with a value of $140,000 (valued based on the average market
closing price per share of the Common Stock over the 30-day period ending on the
Friday immediately preceding the applicable Annual Meeting) under the Plan or
any other applicable Company equity incentive plan then-maintained by the
Company (the “Annual RSA”).


The Annual RSA will be automatically granted, without further action, on the
date of the applicable Annual Meeting, and will vest in full on the earlier to
occur of (i) the first (1st) anniversary of the date of grant and (ii) the date
of the Annual Meeting immediately following the date of grant, subject in each
case to continued service through the vesting date.

Miscellaneous
The other provisions of the Plan shall apply to the Annual RSAs granted
automatically pursuant to this Program, except to the extent such other
provisions are inconsistent with this Program. All applicable terms of the Plan
apply to this Program as if fully set forth herein, and all grants of Annual
RSAs hereby are subject in all respect to the terms of such Plan. The grant of
any Annual RSA under this Program shall be made



--------------------------------------------------------------------------------



solely by and subject to the terms set forth in a written agreement in a form to
be approved by the Board and duly executed by an executive officer of the
Company.


Effectiveness, Amendment, Modification and Termination
This Program originally became effective upon the closing of the Company’s
initial public offering of its common stock and, as amended, became effective as
of January 4, 2015. This Program may be further amended, modified or terminated
by the Board in the future at its sole discretion. No Non-Employee Director
shall have any rights hereunder, except with respect to an Annual RSA granted
pursuant to the Program.



